Citation Nr: 1538536	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2015 the Board remanded this case for further development.  The case has returned to the Board for review.

The issues of service connection for hypertension, peripheral neuropathy of the lower extremities and a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus and treated with oral hypoglycemics. 

2.  The evidence is in equipoise as to whether the Veteran set foot in the Republic of Vietnam.


CONCLUSIONS OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for diabetes mellitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has been diagnosed with diabetes mellitus and maintains that he is entitled to presumptive service connection based on his reports of setting foot in the Republic of Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, set foot in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Medical records indicate the Veteran has been diagnosed with diabetes mellitus and treated with oral hypoglycemic agents, which satisfies the requirement of a 10 percent manifestation of the disease.  38 C.F.R. § 4.119.

The Veteran's service records do not show that he ever set foot in the Republic of Vietnam.  The Veteran has changed his story concerning his deployment to Vietnam several times, most recently asserting that he was there for a 3-day period sometime after October 28 or 29, 1966.  He has also submitted a buddy statement indicating that he was in Vietnam at some point during October or November 1966.  Where, as here, the evidence is in relative equipoise concerning a required element for service connection, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for diabetes mellitus is granted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran has been diagnosed with hypertension and associates it with his exposure to herbicides.  However, hypertension is not a condition for which presumptive service connection based on exposure to herbicides is available.  See 38 C.F.R. § 3.309(e).  Therefore, an examination is warranted to assess whether the Veteran's brief stay in the Republic of Vietnam and presumed exposure to herbicides caused his hypertension.

Furthermore, although there is no formal diagnosis of peripheral neuropathy or kidney disease in the record, the Veteran has complained of kidney pain when taking certain medication and records show decreased sensation in the Veteran's feet.  Therefore, an examination is warranted to determine whether the Veteran has a current neuropathic or kidney condition and if so, whether they are related to his diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his kidney and neuropathic symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional.  The examiner should review the Veteran's claims file, conduct any necessary testing, and then provide an opinion as to:

a) Whether the Veteran's hypertension is due to herbicide exposure;

b) Whether the Veteran has peripheral neuropathy in either of his lower extremities, and if so; whether it is at least as likely as not that the peripheral neuropathy (1) was caused by his diabetes mellitus or (2) has been aggravated by his diabetes mellitus.   

c) Whether the Veteran has a kidney disability, and if so, and if so; whether it is at least as likely as not that the condition (1) was caused by his diabetes mellitus or (2) has been aggravated by his diabetes mellitus.   

If the examiner finds that any diagnosed peripheral neuropathy or kidney condition was not caused by his diabetes mellitus but has been aggravated by it, then he/she should state the baseline level of severity of the peripheral neuropathy or kidney condition, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's diabetes mellitus. 

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


